DETAILED ACTION
Summary
This is a non-final Office action for the application filed 12/22/2020. Claims 1-18 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because of the following informalities:
The specification should be amended to have paragraph numbers. 
In pg. 20 lines 31-34, the line “the second extending portion 52 is such that the angle θa2… is smaller than the angle θa1” appears to not be consistent with Fig. 9, which shows that θa2 is larger than θa1. The wording should be changed to larger, or an equivalent, in order to have consistency between the specification and the drawings. 
In pg. 21 line 15, the line “…that pass through the center of the imaginary or in other words…” is missing words. Based off of similar phrases in the specification, the line should read “…that pass through the center of the imaginary circle Vc, or in other words…”. 
Appropriate correction is required.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities: Both claims state “a tire radial direction” (claim 2, line 3 and claim 14, line 3), when it should be “the tire radial direction” because the direction was introduced in claim 1 which both claims depend on. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/256169. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 7 are anticipated by copending claim 14. 
The instant independent claims 1 and 7 are merely broader than copending claim 14. It is clear that all of the elements of claims 1 and 7 are found in claim 14 of the copending application. The difference lies in the fact that the copending claim include more elements and is thus more specific. Thus, the invention of the copending claim 14 are in effect a "species" of the "generic" invention of the instant claims 1 and 7. It has been held that the generic invention is "anticipated” by the “species". See MPEP 804 Section II(B). Therefore, copending claim 14 of Application No. 17/256169 is in essence a “species” of the generic invention of application claims 1 and 7. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See MPEP 804 Section II (B). Since instant claims 1 and 7 are anticipated by copending claim 14, they are not patentably distinct from the copending claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (JP2017024562). 
Regarding claim 1, Kuriyama teaches: 
A pneumatic tire (“the present invention relates to a pneumatic tire”, [0001]), comprising:
A plurality of protrusion portions formed on at least one tire side portion of tire side portions located on both sides in a tire width direction (“Protrusions 100 are connected to the side surface 8S”, [0066]. Fig. 4 shows this to be the tire side portion),
The protrusion portions projecting from a tire side surface that is a surface of the tire side portion and extending along the tire side surface (“Protrusions 100… protrudes from the side surface 8S outward in the tire width direction”, [0066]. Fig. 6 also shows these protrusions extending along the circumferential and tire width directions),
The protrusion portions having an angle α within a range of no less than 6% and no more than 50% of an angle of one round in a tire circumferential direction, the angle α being relative and in the tire circumferential direction between two protrusion portion end position lines that respectively extend in a tire radial direction through different end portions of both end portions in an extending direction of the protrusion portions (Fig. 6 of Kuriyama shows protrusions that are clearly within 6% and 50% of one round. In converting to degrees of a circle, this limitation range would be equivalent to 21.6 – 180 degrees. Kuriyama further discloses this limitation by the attached annotated figure which shows an alpha value of 37 degrees.) 

    PNG
    media_image1.png
    469
    478
    media_image1.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing an alpha value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 6 of Kuriyama, one of ordinary skill in the art would have found that an alpha value as described above is about 37 degrees, thus suggesting the claimed limitation in claim 1 that an alpha value is in a range between 21.6 and 180 degrees.
Kuriyama also teaches the tire side portion having a thickness at a tire maximum width position within a range of no less than 2mm and no more than 9mm (G1 is Fig. 5 of Kuriyama is shown to be the thickness of the tire at its maximum width position. It does not include the height of the protrusions, which are defined by G2. G1 is in a range of 1.0mm – 2.5mm [0015]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose within the range provided by Kuriyama to determine a thickness at a tire maximum width position to balance the weight and rigidity of the tire, and they would have arrived at a value within the given range of the claim.
Regarding claim 4, Kuriyama makes obvious the tire of claim 1. Kuriyama further teaches a tire, wherein the protrusion portions are formed across the tire maximum width position on the tire side surface in the tire radial direction (“all of a plurality of the projections, are preferably connected to the side surface so as to include the tire maximum width position”, [0018]).
Regarding claim 5, Kuriyama makes obvious the tire of claim 1. Kuriyama further teaches a tire, wherein the protrusion portions, a position of a portion in the tire radial direction where a height from the tire side surface is highest, is included within a range of no less than 0.40 and no more than 0.60 times the a tire cross-sectional height (the height of the protrusions are shown to be the same throughout, as shown in Fig. 6-9. Thus, the maximum height of the protrusion would be located throughout all of the protrusion, and it is clear that this would fall within the range of 0.40 – 0.60 times a tire cross-sectional height. The claim as written does not require a change in height of the protrusion). 
Regarding claim 6, Kuriyama makes obvious the tire of claim 1. Kuriyama further teaches a tire, wherein the protrusion portions, a position of a maximum width portion in the tire radial direction is included within a range of no less than 0.40 and no more than 0.60 times a tire cross-sectional height (the width of the protrusions are shown to be the same throughout, as shown in Fig. 6-9. Thus, the maximum width of the protrusion would be located throughout all of the protrusion, and it is clear that this would fall within the range of 0.40 – 0.60 times a tire cross-sectional height. The claim as written does not require a change in width of the protrusion). 
Regarding claim 12, Kuriyama makes obvious the tire of claim 1. Kuriyama further teaches a tire, wherein the protrusion portions comprise an overlapping portion that is a portion where different protrusion portions overlap in the tire circumferential direction (Fig. 6 clearly shows the protrusion portions having an overlap portion in the tire circumferential direction). 
Regarding claim 13, Kuriyama makes obvious the tire of claim 12. Kuriyama further teaches a tire, wherein the protrusion portions have an angle γ within a range of 0.05 < (γ/α) < 0.30 with respect to the angle α, the angle γ being in the tire circumferential direction in a range where the overlapping portion extends in the tire circumferential direction (as shown previously, α for Kuriyama is approximately 37 degrees. The overlap portion is shown in the annotated figure below to be approximately 6 degrees, which results in a γ/α value of about 0.16. This is well within the claimed range of 0.05 to 0.30.)

    PNG
    media_image2.png
    487
    493
    media_image2.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a γ/α value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 6 of Kuriyama, one of ordinary skill in the art would have found that a γ/α value as described above is about 0.16 degrees, thus suggesting the claimed limitation in claim 13 that a γ/α value is in a range between 0.05 and 0.30.
Regarding claim 14, Kuriyama makes obvious the tire of claim 12. Kuriyama further teaches a tire, wherein two of the protrusion portions overlapping each other in the overlapping portion have a maximum distance Pmax and a minimum distance Pmin in a tire radial direction between the overlapping portions, and a relationship between the maximum distance Pmax and the minimum distance Pmin is within a range of 1.0 < (Pmax/Pmin) < 2.0 (the distance between protrusion portions is not the same throughout the overlapping portion, so there is thus a Pmax where the distance is a maximum and a Pmin where a distance is a minimum. The first annotated figure (on the left) shows the measurement for Pmax, and the second annotated figure (on the right) shows the measurement for Pmin. In these measurements, the radius of the circle is taken to be a standard value of 1, and this allows for the comparison between the Pmax and Pmin. Fig. 6 of Kuriyama is used for these measurements. Based off of this, the Pmax value is approximately 0.25, and the Pmin value is approximately 0.21. This would result in a Pmax/Pmin value of about 1.19, which is well within the claimed range of 1 to 2). 

    PNG
    media_image3.png
    596
    597
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    600
    607
    media_image4.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a Pmax/Pmin value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 6 of Kuriyama, one of ordinary skill in the art would have found that a Pmax/Pmin value as described above is about 1.19, thus suggesting the claimed limitation in claim 14 that a Pmax/Pmin value is in a range between 1 and 2.
	Regarding claim 16, Kuriyama makes obvious the tire of claim 12. Kuriyama further teaches a tire, wherein the protrusion portions overlap in the overlapping portion, and one or more of the protrusion portions are arranged at any position on a tire circumference (Fig. 6 of Kuriyama clearly shows protrusion portions which overlap, and they are present at any position on a tire circumference). 
	Regarding claim 17, Kuriyama makes obvious the tire of claim 1. Kuriyama further teaches a tire, wherein a sum of the angles a of the protrusion portions formed on one tire side portion is within a range of no less than 105% and no more than 200% of the angle of one round in the tire circumferential direction (from what was previously discussed in claim 1, it is obvious that the sum of the angles of the protrusions in Fig. 6 of Kuriyama would fall within the range of 105% (378 degrees) – 200% (720 degrees) of one round in the circumferential direction given that the angle of one protrusion is roughly 37 degrees and that there are 12 protrusions. This would give an approximate value of 444 degrees, which is well within the range of the claim). 
	Regarding claim 18, Kuriyama makes obvious the tire of claim 1. Kuriyama further teaches a tire, wherein the protrusion portions are formed on one tire side portion within a range of no less than two protrusion portions and no more than sixteen protrusion portions (in Fig. 6 of Kuriyama, 12 protrusions are shown). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (JP2017024562), as applied to claim 1 above, in view of Kodama (WO2018008726), henceforth referred to as Kodama (‘726). 
Regarding claim 2, Kuriyama makes obvious the tire of claim 1, but it does not disclose a tire wherein, the protrusion portions have a distance Dmax and a distance Dmin, the distance Dmax being a distance in a tire radial direction between a tire outer diameter portion and an innermost portion of the protrusion portions in the tire radial direction, the distance Dmin being a distance in the tire radial direction between the tire outer diameter portion and an outermost portion of the protrusion portions in the tire radial direction, and a relationship between the distance Dmax and the distance Dmin is within a range 1.2 < Dmax/Dmin < 3.5. Kodama (‘726) teaches a tire, wherein the protrusion portions have a distance Dmax (the distance from the left side of the protrusion 9 to the outer diameter portion of the tire of Kodama (‘726) in Fig. 8) and the distance Dmin (the distance from the right side of the protrusion 9 to the outer diameter portion of the tire of Kodama (‘726) in Fig. 8), and a relationship between the distance Dmax and the distance Dmin is within a range of 1.2 < Dmax/Dmin < 3.5 (An annotated version of Fig. 8 of Kodama (‘726) is shown below. The radius of the circle is taken to be a standard value of 1, and this is denoted in the figure below by the numbers “1” and “2”. “3” in the figure below is the Dmax of a protrusion, and Dmax has a value of 0.23. “4” in the figure below is the Dmin of the protrusion, and Dmin has a value of 0.14. The Dmax/Dmin value would thus be a value of about 1.64. This is within the claimed range of 1.2 to 3.5).

    PNG
    media_image5.png
    651
    585
    media_image5.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a Dmax/Dmin value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 8 of Kodama, one of ordinary skill in the art would have found that a Dmax/Dmin value as described above is about 1.64, thus suggesting the claimed limitation in claim 2 that a Dmax/Dmin is in a range between 1.2 and 3.5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kuriyama to have the protrusion angles of Kodama (‘726). One of ordinary skill in the art would have been motivated to make these modifications to the protrusion angles of Kuriyama in order reduce the “air resistance generated by the collision of air against the convex portion” (Kodama (‘726), [0019]). 
Regarding claim 3, modified Kuriyama makes obvious the tire of claim 2. Modified Kuriyama also discloses a tire wherein the distance Dmax is within a range of no less than 0.30 and no more than 0.70 times a tire cross-sectional height (using the same annotated figure from the claim 2 rejection about, “5” is the tire cross-sectional height, and the tire cross-sectional height has a value of 0.35 when the radius of the circle is taken to be 1. With the Dmax value being 0.23 as previously stated, Dmax divided by the tire cross-sectional height gives a ratio of about 0.657. This ratio falls within the claimed range of 0.30 – 0.70, and thus Fig. 8 of Kodama suggests the limitations of the claim).
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a Dmax value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 8 of Kodama, one of ordinary skill in the art would have found that a Dmax value as described above is 0.23 and that the tire cross sectional height is 0.35 when taking the radius of the tire to be 1, thus suggesting the claimed limitation in claim 3 that a Dmax is in a range between 0.3 - 0.7 times the tire cross sectional height.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kuriyama to have the protrusion angles of Kodama (‘726). One of ordinary skill in the art would have been motivated to make these modifications to the protrusion angles of Kuriyama in order reduce the “air resistance generated by the collision of air against the convex portion” (Kodama (‘726), [0019]).
Claims 1, 4, 7-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (JP4417507) in view of Kuriyama (JP2017024562). 
Regarding claim 1, Matsuo teaches:
A pneumatic tire (“the present invention relates to a pneumatic tire”, [0001]), comprising,
a plurality of protrusion portions formed on at least one tire side portion of tire side portions located on both sides in a tire width direction (“arranging ridges on at least one side wall outer surface of a tire”, [0001], where ridges are equivalent to protrusions),
the protrusion portions projecting from a tire side surface that is a surface of the tire side portion and extending along the tire side surface ("2" is the sidewall, as shown in figure 1 and 7. "78" is the "ridge" in Fig. 7 which extends along the tire surface),
the protrusion portions having an angle α within a range of no less than 6% and no more than 50% of an angle of one round in a tire circumferential direction, the angle α being relative and in the tire circumferential direction between two protrusion portion end position lines that respectively extend in a tire radial direction through different end portions of both end portions in an extending direction of the protrusion portions (Angle of the protrusion portions as defined would clearly fall within the range of 6% and 50% of the angle of one round in a tire circumferential direction as shown in Fig. 7 of Matsuo. This is further confirmed by the attached annotated figure which shows the protrusion portion has an angle of 59 degrees).



    PNG
    media_image6.png
    562
    558
    media_image6.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing an alpha value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 7 of Matsuo, one of ordinary skill in the art would have found that an alpha value as described above is about 59 degrees, thus suggesting the claimed limitation in claim 1 that an alpha value is in a range between 21.6 and 180degrees.
Matsuo is silent as to the thickness of the tire at the tire maximum width position. Kuriyama discloses a tire, wherein, the tire side portion having a thickness at a tire maximum width position within a range of no less than 2mm and no more than 9mm (G1 is Fig. 5 of Kuriyama is shown to be the thickness of the tire at its maximum width position. It does not include the height of the protrusions, which are defined by G2. G1 is in a range of 1.0mm – 2.5mm [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuo to have the thickness at the tire maximum width position within the range taught by Kuriyama. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. One of ordinary skill in the art would have been motivated to make these modifications to the thickness of the tire at the maximum width position in order to “reduce the weight of the tire while sufficiently protecting the carcass” (Kuriyama, [0016]).
Regarding claim 4, modified Matsuo makes obvious the tire of claim 1. Modified Matsuo further discloses a tire, wherein the protrusion portions are formed across the tire maximum width position on the tire side surface in the tire radial direction (in Figure 7 of Matsuo, because the protrusion spansthe entire distance from the tire radial inner side to the tire radial outer side, it is obvious that the protrusion would be formed across the tire maximum width position). 
Regarding claim 7, modified Matsuo makes obvious the tire of claim 1. Modified Matsuo further discloses a tire, wherein the protrusion portions comprise at least one bent portion at a position where a direction in which the protrusion portions extend changes (Fig. 7 of Matsuo shows a bent portion near the outer edge in the radial direction where the direction of the protrusion changes).
Regarding claim 8, modified Matsuo makes obvious the tire of claim 1. Modified Matsuo further discloses a tire, wherein the protrusion portions comprise a plurality of extending portions defined by the at least one bent portion (in Fig. 7 of Matsuo, there is one extending portion on either side of the bent portion), and a first extending portion, which is the extending portion having a longest length among the plurality of extending portions (the approximate area of the first extending portion to the bent portion is shown on the annotated figure below. The length is clearly much longer than the length of the second extending portion which is the portion that is on the radial outer edge), has an angle β within a range of 0.60 < (β/α) < 0.90 with respect to the angle α, the angle β being relative and in the tire circumferential direction between two first extending portion end position lines that respectively extend in the tire radial direction through different end portions of both end portions in the extending direction of the first extending portion (the approximate value of β is shown below to be about 49 degrees. The approximate value of α is shown previously to be about 59 degrees in claim 1. From this, an approximate value of (β/α) = 0.83 can be calculated, which is well within the range of the claim). 

    PNG
    media_image7.png
    571
    533
    media_image7.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a β/α value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 7 of Matsuo, one of ordinary skill in the art would have found that a β/α value as described above is about 0.83, thus suggesting the claimed limitation in claim 8 that a β/α value is in a range between 0.60 and 0.90.
Regarding claim 9, modified Matsuo makes obvious the tire of claim 8. Modified Matsuo further discloses a tire, wherein the protrusion portions have an angle θ1, the angle θ1 being formed between a center line in a width direction of the first extending portion and a center line in a width direction of a second extending portion, the second extending portion being the extending portion continuous from the first extending portion via the bend at least one bent portion, and the angle θ1 is within a range of 90 < θ1 < 170 (Fig. 7 or Matsuo clearly shows that the angle θ1 between the first and second extending portions is well within the claimed range of 90 and 170 degrees). 
Regarding claim 10, modified Matsuo makes obvious the tire of claim 8. Modified Matsuo further discloses a tire wherein, the plurality of extending portions of the plurality of protrusion portions have a same direction of inclination in the tire radial direction with respect to the tire circumferential direction (Fig. 7 of Matsuo shows that the first and second extending portions both have the same angle of inclination (going from the radial inner side to radial outer side, while going from the left side of the figure to the right side of the figure)).
Regarding claim 11, modified Matsuo makes obvious the tire of claim 8. Modified Matsuo further discloses a tire, wherein when a vehicle moves forward, the pneumatic tire is mounted on the vehicle in such a way that the pneumatic tire rotates about a rotation direction that is designated, and the first extending portion is inclined in a direction from an inner side to an outer side in the tire radial direction with respect to the tire circumferential direction while going from a leading side to a trailing side in the rotation direction (there is no specified tire rotation direction for the projections of Matsuo. A tire can only rotate in two directions. When the tire of Matsuo rotates from the left of Fig. 7 to the right of Fig. 7 (such that the leading side is on the left and the trailing side is on the right), the limitations of the claim would be met such that the extending portions are inclined from the inner side to the outer side while going from the leading side to the trailing side). 
Regarding claim 12, modified Matsuo makes obvious the tire of claim 1. Modified Matsuo further discloses a tire, wherein the protrusion portions comprise an overlapping portion that is a portion where different protrusion portions overlap in the tire circumferential direction (Fig. 7 of Matsuo clearly shows the protrusion portions having an overlap portion).
Regarding claim 13, modified Matsuo makes obvious the tire of claim 12. Modified Matsuo further discloses a tire, wherein the protrusion portions have an angle γ within a range of 0.05 < (γ/α) < 0.30 with respect to the angle α, the angle γ being in the tire circumferential direction in a range where the overlapping portion extends in the tire circumferential direction (Based off of the annotated figure below of Fig. 7 of Matsuo, the overlap angle is approximately 8 degrees. The alpha value from claim 1 of the same embodiment was approximately 59 degrees. Based off of this, γ/α is approximately 0.136, which is well within the claimed range of 0.05 – 0.30). 

    PNG
    media_image8.png
    520
    461
    media_image8.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a γ/α value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 7 of Matsuo, one of ordinary skill in the art would have found that a γ/α value as described above is about 0.136, thus suggesting the claimed limitation in claim 13 that a γ/α value is in a range between 0.05 and 0.30.
Regarding claim 14, modified Matsuo makes obvious the tire of claim 12. Modified Matsuo further discloses a tire, wherein two of the protrusion portions overlapping each other in the overlapping portion have a maximum distance Pmax and a minimum distance Pmin in a tire radial direction between the overlapping portions, and a relationship between the maximum distance Pmax and the minimum distance Pmin is within a range of 1.0 < (Pmax/Pmin) < 2.0 (As shown in the annotated figure of Fig. 7 from Matsuo, the Pmax and Pmin were measured of the extending portions. The radius of the circle was taken to be a standard value of 1. Pmax is “3” in the figure below, and Pmax has a value of 0.26. Pmin is ‘4” in the figure below, and Pmin has a value of 0.24. This would then result in a Pmax/Pmin value of about 1.08, which is within the claimed range of 1 to 2).

    PNG
    media_image9.png
    658
    598
    media_image9.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a Pmax/Pmin value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 7 of Matsuo, one of ordinary skill in the art would have found that a Pmax/Pmin value as described above is about 1.08, thus suggesting the claimed limitation in claim 14 that a Pmax/Pmin value is in a range between 1 and 2.
Regarding claim 16, modified Matsuo makes obvious the tire of claim 1. Modified Matsuo further discloses a tire, wherein the protrusion portions overlap in the overlapping portion, and one or more of the protrusion portions are arranged at any position on a tire circumference (Fig. 7 of Matsuo clearly shows protrusion portions which are present at any position on a tire circumference). 
Regarding claim 17, modified Matsuo makes obvious the tire of claim 1. Modified Matsuo further discloses a tire, wherein a sum of the angles α of the protrusion portions formed on one tire side portion is within a range of no less than 105% and no more than 200% of the angle of one round in the tire circumferential direction (From what was previously discussed in claim 1, it is obvious that the sum of the angles of the protrusions in Fig. 7 of Matsuo would fall within the range of 105%(378deg)-200%(720deg) of one round in the circumferential direction given that the angle of one protrusion is roughly 59 degrees and that there are 7 protrusions. This would give an approximate value of 413 degrees which is within the range of the claim).
Regarding claim 18, modified Matsuo makes obvious the tire of claim 1. Modified Matsuo further discloses a tire, wherein the protrusion portions are formed on one tire side portion within a range of no less than two protrusion portions and no more than sixteen protrusion portions (Fig. 7 of Matsuo shows 8 protrusion portions). 
Claims 1, 2, 4, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US2018126798), henceforth referred to as Kodama (‘798), in view of Kuriyama (JP2017024562).
	Regarding claim 1, Kodama (‘798) teaches:
	A pneumatic tire (“the present invention relates to a pneumatic tire”, [0001]), comprising,
	a plurality of protrusion portions formed on at least one tire side portion of tire side portions located on both sides in a tire width direction (“a tire… includes a plurality of protrusions that are provided in a range including a maximum tire width position in a tire side portion”, [0006]),
the protrusion portions projecting from a tire side surface that is a surface of the tire side portion and extending along the tire side surface (“…and extend in a direction that intersects a tire radial direction”, [0006]. Protrusions are “9” and side wall is “S” in Fig. 9, and they clearly extend along the surface.),
the protrusion portions having an angle α within a range of no less than 6% and no more than 50% of an angle of one round in a tire circumferential direction, the angle α being relative and in the tire circumferential direction between two protrusion portion end position lines that respectively extend in a tire radial direction through different end portions of both end portions in an extending direction of the protrusion portions (In Fig. 9 of Kodama (‘798), the angle of the protrusion portions as defined would clearly fall within the range of 6% and 50% of the angle of one round in a tire circumferential direction. This is further confirmed by the annotated figure below which shows the protrusion portion has an angle of 68 degrees). 

    PNG
    media_image10.png
    551
    439
    media_image10.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing an alpha value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 9 of Kodama, one of ordinary skill in the art would have found that an alpha value as described above is about 68 degrees, thus suggesting the claimed limitation in claim 1 that an alpha value is in a range between 21.6 and 180 degrees.
Kodama (‘798) is silent as to the thickness of the tire at the tire maximum width position. Kuriyama discloses a tire, wherein, the tire side portion having a thickness at a tire maximum width position within a range of no less than 2mm and no more than 9mm (G1 is Fig. 5 of Kuriyama is shown to be the thickness of the tire at its maximum width position. It does not include the height of the protrusions, which are defined by G2. G1 is in a range of 1.0mm – 2.5mm [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kodama (‘798) to have the thickness at the tire maximum width position within the range taught by Kuriyama. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. One of ordinary skill in the art would have been motivated to make these modifications to the thickness of the tire at the maximum width position in order to “reduce the weight of the tire while sufficiently protecting the carcass” (Kuriyama, [0016]).
Regarding claim 2, modified Kodama (‘798) makes obvious the tire of claim 1. Modified Kodama (‘798) further discloses a tire, wherein the protrusion portions have a distance Dmax and a distance Dmin, the distance Dmax being a distance in a tire radial direction between a tire outer diameter portion and an innermost portion of the protrusion portions in the tire radial direction, the distance Dmin being a distance in the tire radial direction between the tire outer diameter portion and an outermost portion of the protrusion portions in the tire radial direction, and a relationship between the distance Dmax and the distance Dmin is within a range 1.2 < Dmax/Dmin < 3.5 (Annotated Fig. 9 from Kodama (‘798) is included below. The distance Dmax is from the left edge of the protrusion 9 to the tire outer diameter portion, and the distance Dmin is from the right edge of the protrusion 9 to the tire outer diameter portion. The radius of the circle is taken to be a standard value of 1, and in the figure below the radius is denoted by the numbers “1” and “2”. “3” in the figure below is Dmax, and it has a value of about 0.32. “4” in the figure below is Dmin, and it has a value of about 0.10. Thus, Dmax/Dmin has a value of about 3.2. This is within the range of 1.2 to 3.5, and thus Fig. 9 of Kodama suggests the limitations of the claim).

    PNG
    media_image11.png
    731
    585
    media_image11.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a Dmax/Dmin value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 9 of Kodama, one of ordinary skill in the art would have found that a Dmax/Dmin value as described above is about 3.2, thus suggesting the claimed limitation in claim 2 that a Dmax/Dmin is in a range between 1.2 and 3.5
Regarding claim 4, modified Kodama (‘798) makes obvious the tire of claim 1. Modified Kodama (‘798) further discloses a tire, wherein the protrusion portions are formed across the tire maximum width position on the tire side surface in the tire radial direction (“A pneumatic tire according to the present technology includes a plurality of protrusions that are provided in a range including a maximum tire width position in a tire side portion”, [0006]).
Regarding claim 12, modified Kodama (‘798) makes obvious the tire of claim 1. Modified Kodama (‘798) further discloses a tire, wherein the protrusion portions comprise an overlapping portion that is a portion where different protrusion portions overlap in the tire circumferential direction (Fig. 9 of Kodama (‘798) clearly shows an overlapping portion).
Regarding claim 14, modified Kodama (‘798) makes obvious the tire of claim 12. Modified Kodama (‘798) further discloses a tire, wherein two of the protrusion portions overlapping each other in the overlapping portion have a maximum distance Pmax and a minimum distance Pmin in a tire radial direction between the overlapping portions, and a relationship between the maximum distance Pmax and the minimum distance Pmin is within a range of 1.0 < (Pmax/Pmin) < 2.0 (Annotated Fig. 9 from Kodama (‘798) is included below. The radius is taken to be a standard value of 1, and it is denoted in the figure by the numbers “1” and “2”. Pmax is denoted in the figure below as “3”, and it has a measured value of 0.09. Pmin is denoted in the figure below as “4”, and it has a measured value of 0.16. Based off of this, Pmax/Pmin is equal to about 1.78, which is within the claimed range of 1 to 2). 

    PNG
    media_image12.png
    633
    595
    media_image12.png
    Greyscale

One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a Pmax/Pmin value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 9 of Kodama, one of ordinary skill in the art would have found that a Pmax/Pmin value as described above is about 1.78, thus suggesting the claimed limitation in claim 14 that a Pmax/Pmin value is in a range between 1 and 2.
Regarding claim 15, modified Kodama (‘798) makes obvious the tire of claim 14. Modified Kodama (‘798) further discloses a tire, wherein the minimum distance Pmin is within a range of 0.15 < (Pmin/SH) < 0.30 with respect to a tire cross-sectional height SH (In the annotated figure 9 above in claim 14, the tire cross-sectional height is denoted in the figure as “5”, and it has a value of 0.35. Using the same value of Pmin that was discussed in claim 14, Pmin/SH would be = 0.16/0.35, which is equal to about 0.26. This is within the stated range of claim 15. Thus Fig. 9 of Kodama (‘798) would suggest the limitations of the claim).
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a Pmin/SH value as described above. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 9 of Kodama ('798), one of ordinary skill in the art would have found that a Pmin/SH value as described above is about .26, thus suggesting the claimed limitation in claim 15 that a Pmin/SH value is in a range between 0.15 and 0.30.  
Regarding claim 16, modified Kodama (‘798) makes obvious the tire of claim 12. Modified Kodama (‘798) further discloses a tire, wherein the protrusion portions overlap in the overlapping portion, and one or more of the protrusion portions are arranged at any position on a tire circumference (Fig. 9 of Kodama (‘798) clearly shows protrusion portions which are present at any position on a tire circumference). 
Regarding claim 17, modified Kodama (‘798) makes obvious the tire of claim 1. Modified Kodama (‘798) further discloses a tire, wherein a sum of the angles α of the protrusion portions formed on one tire side portion is within a range of no less than 105% and no more than 200% of the angle of one round in the tire circumferential direction (From what was previously discussed in claim 1, it is obvious that the sum of the angles of the protrusions in Fig. 9 would fall within the range of 105%(378deg)-200%(720deg) of one round in the circumferential direction given that the angle of one protrusion is roughly 68 degrees and that there are 8 protrusions. This would give an approximate value of 544 degrees which is well with the range of the claim).
Regarding claim 18, modified Kodama (‘798) makes obvious the tire of claim 1. Modified Kodama (‘798) further discloses a tire, wherein the protrusion portions are formed on one tire side portion within a range of no less than two protrusion portions and no more than sixteen protrusion portions (Fig. 9 of Kodama (‘798) shows 8 protrusions). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS F SCHNEIDER whose telephone number is (571)272-4857. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.F.S./               Examiner, Art Unit 1749     
                                                                                                                                                                                    /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749